DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to connectors for a vehicle charging system with an articulating system, classified in B60L53/16 and B60L53/35.
II. Claims 18-20, drawn to an electric vehicle with multiple charging ports, classified in B60L53/16.
Inventions group I and group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are independent or distinct, each from the other because: the connector articular system of group I could be used with a single port, while the multiple ports of group II could be used with manual operation. The inventions are mutually exclusive since the first invention (group I) would not infringe on the second invention (group II), and the second invention (group I) would not infringe on the first invention. Furthermore, the inventions are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search (different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kyle Konz (No. 68,910) on April 14, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Watanabe US Patent 5,909,100.
Regarding claim 1, Zhao discloses a vehicle charging system [fig. 1] comprising: 
a vehicle charge port [fig. 9], and a plurality of first terminals arranged in a first array [fig. 9, 160; par. 52; a circular array (Examiner notes that array is defined only as a pattern which “may” be but not necessarily is linear, par. 32 of the PGPUB)]; and 
a charge station [fig. 3] including: 
a base [fig. 3, track 24; par. 29], 
a riser extending upwardly from the base [see annotated fig. 3; pars. 29, 33 & 35-36], 
an articulating mechanism including a first portion supported by the riser and a second portion that is movable relative to the first portion [see annotated fig. 3; pars. 29, 33 & 35-36], and 
a connector attached to the second portion so that the connector is movable relative to the riser [see annotated fig. 3; pars. 29, 33 & 35-36], the connector having a plurality of second terminals that are arranged in a second array that matches the first array so that the first terminals are connectable to the second terminals when aligned [fig. 10, 170; par. 53; a circular array matching 16].

    PNG
    media_image1.png
    438
    665
    media_image1.png
    Greyscale

Zhao does not explicitly disclose the vehicle charge port includes one or more first magnets.
Zhao does not explicitly disclose the connector having one or more associated second magnets.
Zhao discloses moving the connector, via the articulating mechanism, to align and couple the second terminals in physical contact with the first terminals [see annotated fig. 3; pars. 29 & 33-36], but  does not explicitly disclose wherein the first and second magnets are arranged such that magnetic attraction between the first and second magnets moves the connector, via the articulating mechanism, to align and magnetically couple the second terminals in physical contact with the first terminals to electrically connect the charge station to the port.
However, Watanabe discloses a vehicle charging system [abs.; fig. 1] wherein the vehicle charge port includes one or more first magnets; the connector having one or more associated second magnets; wherein the first and second magnets are arranged such that magnetic attraction between the first and second magnets moves the connector, via the articulating mechanism, to align and magnetically couple the second terminals in physical contact with the first terminals to electrically connect the charge station to the port  [fig. 1, vehicle charge port 10 includes a plurality of magnets 17 and 17a which correspond to connector magnets 27, the two sets of magnets attract each other during the fitting operation, thus while an articulating mechanism, i.e. a user’s hand give grip 20G (col. 6, lines 8-20), moves the connector towards the first terminals the attraction causes physical coupling; col. 4, line 30-col. 5, line 10; col. 5, line 45-col. 6, line 30].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include wherein the vehicle charge port includes one or more first magnets; the connector having one or more associated second magnets; wherein the first and second magnets are arranged such that magnetic attraction between the first and second magnets moves the connector, via the articulating mechanism, to align and magnetically couple the second terminals in physical contact with the first terminals to electrically connect the charge station to the port for the purpose of utilizing magnetic attraction to assist in coupling a charging connector with a vehicle port, as taught by Watanabe (col. 2, lines 26-55).
Regarding claim 2, Zhao discloses wherein the articulating mechanism is a slide and the first portion is one of a guide member and a slider and the second portion is the other of the guide member and the slider [pars. 33 & 36; arms 54 are capable of “translating relative to each other”, “3 translation degrees” (along the track 24, that is into and out of the cross-section illustrated in fig. 3 or in the z-direction; up and down; and in the x-direction (translating means lateral movement); see annotated fig. 3 below; thus the arm 54 connected to the riser acts as the guide for the smaller arm 54 which slides (“translates”].

    PNG
    media_image2.png
    367
    573
    media_image2.png
    Greyscale

Regarding claim 3, Zhao discloses wherein the guide member is oriented substantially horizontal allowing the connector to move left and right relative to the vehicle charge port to align the first and second terminals [fig. 3, the riser 50 is capable of rotating (fig. 3), and the guide arm 54 is horizontal, thus the connector 52 can move left and right through the rotation of 50; pars. 33 & 36].
Regarding claim 4, Zhao discloses wherein the vehicle charger further includes a second articulating mechanism connected between the riser and the base and configured to allow the riser to slide relative to the base [fig. 3, between the base (track 24) and riser 50 wheels 42 are connected which allows the riser to slide relative to, and along, the base 24; par. 30].
Regarding claim 6, Zhao does not explicitly disclose wherein the first portion is one of a pin and a bracket and the second portion is the other of the pin and the bracket.
However, Examiner takes Official Notice that it is well known in the robotic manipulation arts to use a pin and bracket joint to allow rotational movement, for example, in a robotic arm. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include wherein the first portion is one of a pin and a bracket and the second portion is the other of the pin and the bracket for the purpose of providing an economic rotational joint, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, Zhao discloses wherein the connector includes a latching feature configured to retain the connector to the charge port [fig. 10, retaining clip 178; par. 54].
Regarding claim 8, Watanabe as applied in claim 1 discloses wherein the port includes a plurality of the first magnets, and the connector includes a plurality of the second magnets, wherein an amount of first magnets is equal to an amount of the second magnets [fig. 1, at least 2 magnets each].
Regarding claim 10, the combination of Zhao and Watanabe does not explicitly disclose wherein the amount of first magnets is equal to an amount of first terminals, and the amount of second magnets is equal to an amount of second terminals.
However, Examiner takes Official Notice that it is well known in the magnetic fastening arts to use various numbers of magnets, and would be a simple matter of design choice to use the same amount of magnets as terminals. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Zhao and Watanabe to further include wherein the amount of first magnets is equal to an amount of first terminals, and the amount of second magnets is equal to an amount of second terminals for the purpose of simplifying the design, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, Zhao discloses wherein the one set of terminals are contact pads and the other terminals are pins [figs. 9-10, pins 162 fit into sockets 172, which can thus be considered pads in cylindrical form or at the end; pars. 52-54].
Zhao does not explicitly disclose wherein specifically the first terminals are contact pads and the second terminals are pins.
However, Examiner takes Official Notice that it is well known in the vehicle charging arts to use contact pads and pins, as they are the fundamental basis of electrical connections, e.g. in circuit boards, and to use pads larger than the pins to allow for small movements without losing the connection.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include wherein specifically the first terminals are contact pads and the second terminals are pins for the purpose of providing an economic connection mechanism that will keep a connection even if there is a small movement, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, Zhao does not explicitly disclose wherein a surface area of each contact pad is larger than a surface area of a distal end of a corresponding one of the pins.
However, Official Notice as applied in claim 11 discloses wherein a surface area of each contact pad is larger than a surface area of a distal end of a corresponding one of the pins.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Watanabe US Patent 5,909,100, and further in view of Mittag et al. Chinese Patent CN104769790B.
Regarding claim 13, Zhao does not explicitly disclose wherein the pins are slidably supported in the connector and are movable between an extended position and a retracted position, wherein the pins are biased to the extended position.
However, Mittag discloses a vehicle charging system [pars. 9-11] wherein the pins are slidably supported in the connector and are movable between an extended position and a retracted position, wherein the pins are biased to the extended position [fig. 5; pins 30 are slidably supported in connector 28 and biased forward by springs 52; pars. 54 & 65].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include wherein the pins are slidably supported in the connector and are movable between an extended position and a retracted position, wherein the pins are biased to the extended position for the purpose applying pressure to the connection, as taught by Mittag (pars. 63-65).
Regarding claim 15, Zhao discloses a vehicle charging system [fig. 1] comprising: 
a vehicle charge port [fig. 9] including a first connector having a plurality of first terminals arranged in a first array [fig. 9, 160; par. 52; a circular array (Examiner notes that array is defined only as a pattern which “may” be but not necessarily is linear, par. 32 of the PGPUB)]; and 
a charge station [fig. 3] including: 
a support [fig. 3, track 24; par. 29], and 
a second connector attached to the support by an articulating mechanism that permits movement of the second connector relative to the support [see annotated fig. 3; pars. 29, 33 & 35-36], the second connector having a plurality of second terminals arranged in a second array that matches the first array so that the first terminals are connectable to the second terminals when the first and second connectors aligned [fig. 10, 170; par. 53; a circular array matching 16].

    PNG
    media_image3.png
    438
    665
    media_image3.png
    Greyscale

Zhao does not explicitly disclose the first connector includes one or more first magnets.
Zhao does not explicitly disclose the second connector having one or more second magnets.
Zhao discloses moving the connector, via the articulating mechanism, to align and couple the second terminals in physical contact with the first terminals [see annotated fig. 3; pars. 29 & 33-36] but does not explicitly disclose wherein the first and second magnets are arranged to move the second terminals, via the articulating mechanism, into alignment with first terminals when the first and second connectors are within a magnetic-coupling range.
However, Watanabe discloses a vehicle charging system [abs.; fig. 1] wherein the first connector includes one or more first magnets, the second connector has one or more second magnets, and wherein the first and second magnets are arranged to move the second terminals, via the articulating mechanism, into alignment with first terminals when the first and second connectors are within a magnetic-coupling range [fig. 1, vehicle charge port 10 includes a plurality of magnets 17 and 17a which correspond to connector magnets 27, the two sets of magnets attract each other during the fitting operation, thus while an articulating mechanism, i.e. a user’s hand give grip 20G (col. 6, lines 8-20), moves the connector towards the first terminals the attraction causes physical coupling; col. 4, line 30-col. 5, line 10; col. 5, line 45-col. 6, line 30].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include wherein the first connector includes one or more first magnets, the second connector has one or more second magnets, and wherein the first and second magnets are arranged to move the second terminals, via the articulating mechanism, into alignment with first terminals when the first and second connectors are within a magnetic-coupling range for the purpose of utilizing magnetic attraction to assist in coupling a charging connector with a vehicle port, as taught by Watanabe (col. 2, lines 26-55).
Regarding claim 17, Zhao discloses wherein the articulating mechanism is a slide [see annotated fig. 3 below; furthermore, support 50 slides on track 24 via wheels 42; par. 30].

    PNG
    media_image2.png
    367
    573
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Watanabe US Patent 5,909,100, and further in view of Chai et al. US PGPUB 2017/0225583.
Regarding claim 5, Zhao discloses wherein the vehicle charger further includes a third articulating mechanism configured to allow the connector to pivot relative to the riser about a substantially vertical axis [fig. 3, the riser 50, rotates, the connector 52 is connected by arms 54 to the riser 50, thus a third articulating mechanism configured to allow the connector to pivot relative to the riser; pars. 33 & 36].
Zhao does not explicitly disclose the third articulating mechanism is connected between the riser and the connector.
However, Chai discloses a vehicle charging system [abs.; fig. 1] wherein the third articulating mechanism is connected between the riser and the connector [figs. 8-10; in figure 10 linkage mechanism 905 causes the connector 205 to pivot in an arc from left to right, thus around a substantially vertical axis (the z-axis of figs. 8 & 9); furthermore it is located in between the connector 205 and the guide arm/riser 805; pars. 35-38].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Zhao and Watanbe to further include  the third articulating mechanism is connected between the riser and the connector for the purpose of reducing the amount of weight which needs to be moved by designing the movement to occur close to the connector and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Watanabe US Patent 5,909,100, and further in view of Lau US PGPUB 2012/0229085.
Regarding claim 9, Watanabe as applied in claim 1discloses wherein the first magnets are arranged in a first array with polarity of the first magnets alternating along a length of the first array, and the second magnets are arranged in a second linear array with polarity of the second magnets alternating along a length of the second linear array [figs. 1 and 5, at least 2 magnets alternating in polarity and in a array; col. 4, line 30-col. 5, line 10; col. 5, line 45-col. 6, line 30].
The combination of Zhao and Watanabe does not explicitly disclose the array is linear.
However, Lau discloses a vehicle charging system [abs.; fig. 1] wherein the array is linear [fig. 3, the top or bottom row of contacts 68-73 form a linear array to fit to sockets 48-52; pars. 64-66].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Zhao and Watanabe to further include the array is linear for the purpose of allowing a person who is visually impaired to more easily tactilely detect the orientation of the connector and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 14, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the connector further has a plurality of third terminals arranged in a third array that matches the first array so that the first terminals are connectable to third terminals, wherein the connector is connectable to the port by electrically connecting the first and second terminals when in a first relative alignment and by electrically connecting the first and third terminals when in a second relative alignment” in combination with all the other elements recited in claim 1, from which claim 14 depends.
With respect to claim 14, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the second connector includes a plurality of third terminals arranged in a third array that matches the first array so that the third terminals are connectable to the first terminals, wherein the second connector is connectable to the first connector by electrically connecting the first and second terminals when in a first relative alignment and by electrically connecting the first and third terminals when in a second relative alignment” in combination with all the other elements recited in claim 15, from which claim 16 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859